Citation Nr: 1429527	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-18 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas




THE ISSUE

Entitlement to service connection for Meniere's disease (claimed as vertigo).




ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from February 2003 to July 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in May 2013, when it was remanded for additional development.  In September 2013, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  The Veteran received a copy, and was afforded opportunity to respond.


FINDING OF FACT

The Veteran is not shown to have (or during the pendency of this claim to have had) Meniere's disease or a chronic disability manifested by vertigo.


CONCLUSION OF LAW

Service connection for Meniere's disease/vertigo is not warranted.  38 U.S.C.A. §§ 1110, 1112, , 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A June 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In his August 2007 notice of disagreement, he stated that STRs are missing from his file; however, he did not identify these records.  Notably, in the same document, he stated that "there is minimal documentation" of his claimed disability because he was a medic, and that medical personnel provided informal assessments and evaluations of him and entrusted him to follow through based on their verbal orders.  Additionally, in April 2008 and May 2009, he stated that his command would not allow him to seek treatment for his symptoms, and tried to issue an Article 15 for attempting to do so.  As the Veteran has not identified any specific STRs that are missing and has twice asserted that additional relevant records were not created, the Board finds that remand to search for additional STRs is unnecessary. 

The RO arranged for a June 2007 examination of the Veteran on behalf of VA.  Because the examination report did not resolve all medical questions raised, the Board obtained a VHA advisory medical opinion in the matter.  The opinion is accompanied by a thorough explanation of rationale and reflects familiarity with the factual evidence; the Board finds it adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The relevant development requested by the Board's May 2013 remand (i.e., for available VA and private treatment records) was completed, and there was compliance with the remand orders.  The Veteran was informed that records from his doctor in Mexico have not been secured; but he was unable to provide the identifying information needed, and requested that the appeal proceed without such evidence.  Another VA examination (to encompass consideration of additional evidence) was not needed, as the additional evidence sought was not received.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all the evidence in the record, and in VA's electronic records storage, with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the record shows, or fails to show, with respect to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on analysis of the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether it supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent, credible evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought.  In the absence of proof of such current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).

The Veteran seeks service connection for Meniere's disease/vertigo that he claims is related to his active service.  His theory of entitlement, as set forth in his February 2007 claim, is that he began experiencing vertigo "around March 2004 while overseas in Iraq."  He reported that it was infrequent at first (less that one episode per month), and by July 2006 had increased to attacks two to three times per week, lasting 15-60 minutes.  Attacks include a feeling of fullness in the ears, increases in hearing loss and tinnitus, "and an intense feeling of nausea with occasional vomiting."  He stated that these symptoms limit his activities due to their effect on balance, gait, and coordination.

In his August 2007 notice of disagreement, the Veteran elaborated on his theory of entitlement, asserting that his reported symptoms could have been caused by head trauma or noise exposure in service.  He further clarified that he has frequent attacks of vertigo, becomes unbalanced, and has cerebellar gait.  The vertigo prevents him from performing his duties as a licensed vocational nurse (LVN).  In a May 2009 statement, he suggested that his symptoms may also have been caused by an anthrax vaccination he received prior to deployment.  

The Veteran's STRs are silent for complaints of, or treatment for, Meniere's disease/vertigo, or for any of his alleged symptoms (i.e., dizziness, nausea, vomiting) which are not attributed to an already service connected disability.  [He has established  service connection for hearing loss and tinnitus.]  On July 2004 separation examination, the examiner noted a personality disorder, productive cough, symptomatic pes planus, tattoos, chronic fatigue, left knee pain, high cholesterol, and a coarse respiratory sound (rhonchi) in the left upper lobe without fever, chills, nausea, or vomiting.  In the accompanying medical history report, the Veteran noted his current medications and allergies and identified 15 separate medical complaints, including chronic or frequent colds, swollen or painful joints, frequent indigestion/heartburn, frequent/severe headache, and several symptoms of nervous trouble.  However, he denied having/having had dizziness or fainting spells, and did not mention vertigo.  

April 2006 to May 2012VA treatment records note complaints of, and treatment for, problems such as joint pain, hypertension, hypercholesterolemia, and contact dermatitis/eczema.  On a new patient intake assessment in April 2006, no symptoms of Meniere's disease/vertigo were noted (although he received referrals for several other conditions), and it was noted that he had no history of systemic illness.  

In December 2007, the Veteran reported that he had Meniere's disease diagnosed in 2004 and was referred by his VA treatment provider to an outside specialist.  The specialist's January 2008 treatment notes indicated an initial impression of Meniere's disease, based on the Veteran's reported symptoms of vertigo three times a week and a history of head injuries in service.  [Subsequent VA treatment records do not note any treatment for or a diagnosis or history of Meniere's disease/vertigo.]

In February 2008, the Veteran reported balance problems or dizziness after a head injury in service, but declined referral for evaluation of traumatic brain injury and no associated diagnosis was provided.  Similarly, in August 2008, he reported falling, but that symptom was not discussed clinically, and the same month it was noted that he was not at risk for falls.

In general, there is no evidence of VA treatment sought or provided for Meniere's disease/vertigo, to include medication, which the Veteran asserts he uses to control his symptoms, nor is there a record of altered gait.  Frequent medication reconciliation notes show he uses medication to control hypertension, hyperlipidemia, psychiatric complaints, sinus infection, skin infections, chronic knee and ankle pain, and left shoulder disability, but not Meniere's disease/vertigo.  (VA treatment records show that one of the medications he stated was prescribed for the disability on appeal (clonazepam) was actually prescribed for his psychiatric disability.)  Additionally, he received regular psychiatric treatment associated with life stressors (i.e., family conflict); Meniere's disease/vertigo was not mentioned during treatment sessions.   

In the course of VA treatment the Veteran regularly reported working in excess of 40 hours a week as a licensed vocational nurse (LVN).  (See, e.g., August 2008 VA treatment note (works two jobs, 60 hours per week, spending most of his time on his feet); March 2009 VA treatment note ("He likes to continue with two jobs as it keeps his mind occupied"); September 2009 VA treatment note ("Patient says he has been working full-time as well as overtime and this keeps his mind occupied").  On June 2007 examination on behalf of VA Meniere's disease was diagnosed based on the Veteran's reported long history of problems with vertigo.  The examiner stated that Meniere's disease has no known etiology.  
In a September 2007 letter, the veteran's treating physician in Mexico stated that he has experienced vertigo symptoms, sometimes frequently, "for a little over twenty-four months."  These symptoms were reported to occasionally impede him from performing work-related activities, and it was noted that he received treatment for these symptoms, to include medication.  

In the VHA medical expert opinion received in October 2013, upon review of the record, and consultation with an expert in otology, the expert opined that it has not been established that Veteran has Meniere's disease.  In her rationale, the expert explained that the vertigo associated with Meniere's disease is severely debilitating and incompatible with the Veteran's reported work history (two jobs and 60 hours per week) and regular VA treatment for multiple conditions with no VA recorded complaints or diagnosis of, or treatment for, Meniere's disease/vertigo.  The expert 
explained that a lack of documented attacks/complaints is not consistent with Meniere's disease and further noted that the only evidence of vertigo in the record is the Veteran's statements and a report from an outside physician.  She explained that the Veteran only meets the criteria for "possible Meniere's disease" and provided the diagnostic guidelines published by the Committee on Hearing and Equilibrium of the American Academy of Otolaryngology.  The expert supported her opinion and rationale with reference to recent medical literature concerning the diagnosis of Meniere's disease.  

The expert further explained that even if the Veteran did have a diagnosis of Meniere's disease, such condition has no known etiology and "is not caused by acoustic trauma or other trauma as would be experienced in active military duty," to include head injury.  She explained that "[i]t is most commonly thought to possibly be due to autoimmune, genetic, inflammatory factors."  She supported that portion of her opinion/rationale with additional citation to recent medical literature concerning the etiology of Meniere's disease.  

The Board acknowledges the Veteran's contentions as to onset of symptomatology and to the nature of his symptoms (including altered gait).  While he is competent to testify as to observable symptomatology, the Board finds that his statements are not credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  First, he has presented inconsistent argument that his symptoms began in March 2004, (see February 2007 claim), that such symptoms worsened in March 2004 (i.e., symptoms began prior to that), (see April 2008 statement in support of claim asserting that his vertigo "began to become more noticeable while [he] was overseas in Iraq in March 2004"), and that his symptoms began sometime in 2005, after separation from service (see September 2007 note from treating physician in Mexico indicating, more than three years after separation, that the complaints began a little more than 24 months prior).

The Veteran's statements regarding his symptomatology are also contradicted by the record.  For example, in April 2008, he stated that he suffers "episodes of vertigo at least three times a week lasting anywhere from half an hour to all day" and that such "episodes significantly hinder any activity I may be involved in at the time of onset."  As the October 2013 VHA medical expert noted, the Veteran's reports (in the context of this claim for compensation) of substantial functional impairment are inconsistent with his contemporaneous statements (in the context of receiving VA treatment for other medical conditions) that he works 60 hours a week at two LVN jobs.  In fact, a November 2008 disciplinary warning from his employer, associated with excessive leave (notably related to increased family stress, and not reported as due to vertigo; see December 2008 VA psychiatric treatment records regarding his intent to seek family counseling and personal therapy related to family stress) expressly notes that excessive leave "has not been an issue in the past" and that the Veteran "usually has good attendance."  

While the Board generally cannot determine that a veteran's lay evidence lacks credibility solely because it is not corroborated by contemporaneous medical records, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), a lack of documentation can be considered probative when context (such as the expected effect on functioning) indicates that such evidence, if it existed, would have been recorded.  See FED. R. EVID. 803(7); see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2001) (Lance, J., concurring).  In this case, the VHA expert explained that vertigo symptoms associated with Meniere's disease are so debilitating that they would be clinically documented and treatment prescribed, particularly when the Veteran has sought regular care for numerous other chronic disabilities.  Consequently, the Board finds that the Veteran's testimony regarding his claimed symptoms of Meniere's disease/vertigo lacks credibility.  

The positive medical evidence of record is based on the Veteran's non-credible accounts, not on clinically observed symptoms, and is likewise not credible evidence supporting the Veteran's claim.  [To the extent that he claimed, in a September 2007 statement that many doctors in Mexico agree that he has Meniere's disease caused by acoustic trauma and bumps on the head," he has not provided treatment records supporting such diagnosis or provided VA with the means to seek such evidence.  Additionally, the medical evidence in the record clearly established that the etiology of Meniere's disease is unknown and that it is not associated with acoustic trauma.] 

The Board has also considered an undated statement provided by the Veteran's wife, in which she stated that he has chronic balance issues, was diagnosed with Meniere's disease in 2004, continues to take medication to treat this condition, and receives ongoing treatment from the VA clinic and specialists to whom he was referred.  She also stated that his vertigo is so bad that he falls down the stairs at home and that she has to drive him to work.  While she is competent to report what she observes through her senses, her testimony is inconsistent with (and contradicted by) the other competent and credible evidence of record reflecting no VA treatment or medication for a condition requiring medical management and a consistent work history with regular overtime in a physically demanding job that would be incompatible with a diagnosis of Meniere's disease.  Thus, the Board affords the wife's lay statement no probative value. 

As the cumulative probative evidence in support of the Veteran's claim is based on his own testimony (to include medical diagnoses premised on the credibility of his reported symptoms), which the Board finds to be less than credible, the Board finds that such evidence does not merit any significant probative weight.  Notably, the 2013 VHA medical expert consulted with an expert in otology and clearly considered the Veteran's medical history and the relevant medical literature before opining that he does not have (and has not had) Meniere's disease.  The Board finds that the 2013 VHA expert opinion is highly probative (competent) evidence weighing against the Veteran's claim.  

The Board has also considered whether service connection is warranted for symptoms of vertigo (not related to Meniere's disease).  While the Veteran has reported prior episodes of nausea and vomiting (see, e.g., October 2004 VA examination for headaches), such episodes are clinically associated with other disabilities (i.e., headaches, service connection for which has been denied).  Additionally, the Board has already found that the Veteran's testimony regarding the history and nature of his reported symptoms is less than credible and cannot support a claim for service connection, regardless of the diagnosis to which the alleged symptoms are attributed.

In short, the preponderance of the evidence is against a finding that the Veteran has (or during the pendency of this claim has had) Meniere's disease/vertigo associated with his active service.  Although he and his wife have asserted a current diagnosis and continuity of symptoms since service, their accounts are self-serving and not credible.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  Thus, the Veteran has not satisfied the threshold legal requirement for establishing service connection for such disability/presented a valid claim of service connection.  See Brammer, supra.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for Meniere's disease/vertigo.  Accordingly, the benefit-of-the-doubt rule does not apply; the appeal in this matter must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.





ORDER

Service connection for Meniere's disease (claimed as vertigo) is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


